Citation Nr: 0126839	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. D. U.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant had service in the Army from October 1972 to 
April 1973, which was either active duty or active duty for 
training.  He had later service in the Army Reserve until 
December 1995, and he had periods of active duty for training 
during such service.

This case comes to the Board of Veterans' Appeals from an 
August 2000 RO decision which found that there was no new and 
material evidence to reopen a claim for service connection 
for a left hip disability.  The appellant had a Board 
videoconference hearing in September 2001.  For reasons 
explained below, the Board finds that the proper issue on 
appeal is entitlement to service connection for a left hip 
disability.


REMAND

The appellant contends that he sustained an injury to his 
left hip in June 1990, during a period of active duty for 
training (two-week annual traning with the Reserve).  He 
reports that his left hip was struck by part of a trailer as 
he and others were trying to attach the trailer to a truck.  
In 1991, he was found to have avascular necrosis of the head 
of the left femur.  In January 1992, he underwent a surgical 
total replacement of the left hip.  He contends that the left 
hip disability is a result of the injury in June 1990.

In August 1997, the appellant filed a claim for service 
connection for a left hip disability.  In an unappealed 
December 1997 rating decision, the RO denied service 
connection for right hip disability (i.e., the wrong hip).  
In rating decisions in July 1999, February 2000, and August 
2000, the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
left hip disability.  Because the December 1997 RO decision 
addressed the wrong hip, the Board finds that rules of 
finality should not apply to this case, and the RO should 
conduct a de novo review of the claim for service connection 
for a left hip disability.  To avoid prejudice to the 
appellant, the case must be remanded to the RO for this 
purpose.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The claims file reflects that the RO sought information on 
the dates of the appellant's periods of active duty for 
training.  The RO received information that lists some dates, 
but does not show precise dates of active duty for training 
in 1990 (including in June 1990 when an injury reportedly 
occurred).  The development of the left hip claim should 
include verification of dates of service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain verification 
from the service department as to whether 
the appellant's service from October 1972 
to April 1973 was active duty or whether 
it was active duty for training, as well 
as verification of exact dates of active 
duty for training in 1990 (including in 
June 1990).

2.  The RO should consider whether any 
other development of the claim for 
service connection for a left hip 
disability is warranted in light of the 
the Veterans Claims Assistance Act of 
2000 and the related VA regulation.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  Thereafter, the RO should review the 
claim for service connection for a left 
hip disability on a de novo basis 
(without regard to finality).  If the 
claim is denied, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


